EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Marshall Ticer on 1/13/2022.
The application has been amended as follows:

2.         (Delete)

10.	(Rejoined / Amended)  The load sensing assembly of claim 1, further comprising
an anchoring member comprising a channel that is configured to receive the longitudinal rod and a second strain gauge located within the channel, wherein the second strain gauge is configured to measure a localized force between the anchoring member and the longitudinal rod.

22.	(Amended / Rejoinder)  The load sensing assembly of claim 20, wherein:
the antenna comprises a radio frequency identification coil,
the antenna is configured to circumferentially surround at least a portion of the set screw or a pedicle screw.
the central opening of the set screw.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

H.Q. NGUYEN
Examiner
Art Unit 3791




/DEVIN B HENSON/Primary Examiner, Art Unit 3791